DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Amendment filed on Dec. 01, 2021.
Claims 1-3,  5-6, 8, 13-14 and 24-27 have been amended. 
Claims 7, 15-23 and 28-30 have been canceled.
Claims 31-60 have been added.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 10-11, 36-37, 44-45, 49, and 54-55 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (2021/0321267). 
Regarding claims 1, 36 and 49, Kim discloses a 1. (Currently Amended) A method for wireless communication performed at a first user equipment (UE) (see fig.18, element UE1, figs.22-23, element 100, and its description), comprising: receiving, from a second UE, over a sidelink between the first UE and the second UE, one or more parameters during a sidelink discovery procedure performed with the second UE on a first frequency band, the one or more parameters including a location of the second UE (see abstract, fig.18, elements UE1, UE2 step S1810, fig.21, element 150b, fig.23, 
Regarding claims 2 and 37, Kim further discloses beam sweeping the one or more transmit beams comprises periodically beam sweeping the plurality of transmit beams (see paragraphs [0135], [0177).
Regarding claims 10, 44 and 54, Kim further discloses the first frequency band comprises an omni- directional frequency band and the second frequency band comprises a frequency band in which a directional beam is used (see paragraph [0119]).
Regarding claims 11, 45 and 55 Kim further discloses the first UE comprises a first vehicle and the second UE comprises a second vehicle, a roadside object, a roadside, or a pedestrian (see fig.9, fig.21,150b, paragraph [0005] and its description).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 12, 24-26, 46, 56 and 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (2021/0321267) in view of Lee et al. (2017/0181206).
Regarding claims 12, 46 and 56, Kim discloses all the subject matters described above, except for clearly teaching the first frequency band and the second frequency band using a PC5 device-to-device (D2D) interface. However, Lee discloses a method for establishing layer-2 entities for D2D communication including  the first frequency band and the second frequency band using a PC5 device-to-device (D2D) interface (see abstract, fig.7, elements UE1, UE2, figs.17-18, paragraphs [0168-0174] and its description). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use Lee’s PC5 D2D interface in Kim’s invention to provide direct communication between vehicle and other devices (V2V, V2X etc…).

Regarding claim 24, 59 and 60, Kim and Lee discloses a method for wireless communication performed at a first user equipment (UE), (see fig.2, element 30-1 and its description) comprising: receiving, from a second UE, one or more parameters 
Regarding claim 25, Kim further discloses beam sweeping the one or more transmit beams comprises periodically beam sweeping the plurality of transmit beams (see paragraphs [0135], [0177).
Regarding claim 26, Kim and Lee further discloses beam sweeping the one or more transmit beams comprises beam sweeping the one or more transmit beams in response to reception of a request to perform the beam sweeping from the second UE, wherein the request is received over the SRB on the sidelink (see abstract, fig.7, elements UE1, UE2, figs.17-18, paragraphs [0043], [0169-0174] and its description).

Allowable Subject Matter
Claims 3-6, 8-9, 13-14, 27, 31-35, 38-43, 47-48, 50-53, and 57-58 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in 

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

    PNG
    media_image1.png
    236
    238
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647